IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT

FRANKLYN M. GEIGER,                            : No. 11 WM 2020
                                               :
                    Petitioner                 :
                                               :
             v.                                :
                                               :
WARREN COUNTY COURT OF COMMON                  :
PLEAS,                                         :
                                               :
                    Respondent                 :


                                          ORDER



PER CURIAM

      AND NOW, this 20th day of April, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus/Extraordinary Relief is

DENIED.